PER CURIAM.
Dawn Santora appeals her judgment and sentence which were entered by the trial court after she entered a plea of nolo contendere on the charge of possessing cocaine. We affirm her conviction but strike that portion of her sentence which orders her to report to the Orange County Collections Court because the administrative order creating that court was declared invalid by this court in Blackiston v. State, 772 So.2d 554 (Fla. 5th DCA 2000).
Judgement and Sentence AFFIRMED as modified.
COBB, HARRIS, and PALMER, JJ„ concur.